Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III (claim 32) in the reply filed on 02/18/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-31, 33-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/21.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 2/18/21; 10/13/20; 3/2619; 9/12/18. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
32 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 23 of U.S. Patent 10,946034. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to the compound ADPR as recited in claim 32 as recited in the patent col. 11, lines  40+ represented by the formula 
    PNG
    media_image1.png
    164
    250
    media_image1.png
    Greyscale
 same  as that recited by instant claim 32 
    PNG
    media_image2.png
    230
    169
    media_image2.png
    Greyscale
.   The current application claims patented are obvious variations of each other.
       Both applications recite using the same compound, hydrate, solvate, tautomer, stereoisomer, isotpoloque, pro drug or polymorph thereof.  
       As to the patented claims 1-23, these claims refer to a method of treating , managing and/or preventing RNA virus related  disease administering a composition comprising an effective amount of 5’adenonsine diphosphate ribose .  Thus in other for a treatment to occur the administration of the compound in a composition is required.  Therefore a set of precursor steps to the process of treating as recited by the patented claims and therefore are part of the obvious variation of the instant application claims.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claims 32 recites ‘hydrates’ of a compound of formula (I).
The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  In the case of chemical entities, Applicant's Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  Although the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus, if the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic. For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office (PTO) Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.I "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106).  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.  MPEP §2163.  However, if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP §2163.
The instant claim is drawn to a compound of formula and hydrates thereof.
Level of skill and knowledge in the art: The level of skill in the art is high.
Partial structure:  The core structure of formula (I) has been disclosed and example compound species that would be within the general formula (I) have been disclosed, including the elected compound species.  However, as to the claimed ‘hydrates’ of the elected compound species, no specific examples are given that would demonstrate possession of or put the public in possession of the claimed hydrates of the elected compound species.  
Physical and/or chemical properties/Functional characteristics:  The compound of the formula, and hydrates thereof, are compounds which are allegedly useful in the treatment of managing, treating and preventing adenovirus related disease.  Although it is known in the art that hydrates are defined as molecular complexes that have water molecules incorporated into their crystal lattice and pharmaceutical hydrates are co-
Solvates are solid adducts containing the parent compound and solvent, wherein the solvent is incorporated into the crystal lattice of the parent substance.  When the solvent is water, as is often the case for pharmaceutical systems, the material is termed a hydrate.  Accordingly, the term ‘solvate’ encompasses hydrates.  
A Prodrug is a substance administered in an inactive form that is then metabolized in the body in vivo into the active compound.
Predictability of the Art:  It is generally accepted in the art that formation of a particular solvate, hydrate or prodrug for a given compound or series of compounds is unpredictable. 
 the quantity of experimentation necessary
Finding a prodrug is an empirical exercise. Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, that produces the active compound  metabolically,  in  man,  at  a  therapeutic concentration and at a  useful  rate  is  filled  with  experimental  uncertainty.  Although attempts have been made to predict drug metabolism de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests.  It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be biologically active.  Determining whether a particular 
the presence or absence of working examples
         There is no direction in the specification concerning produgs,  there  are  no  working examples for a prodrug of a compound of formula I. 
 The  nature of  the  invention  is  clinical use of compounds and the  pharmacokinetic  behavior  of  substances  in  the  human  body.,  e)  Wolff
   (Medicinal Chemistry) summarizes  the  state  of  the  prodrug  art.  Wolff, Manfred  E.  "Burger's Medicinal Chemistry, 5ed, Part I",  John  Wiley  &  Sons,  1995,  pages  975-977.  The table on the left side of page 976 outlines  the  research  program  to  be  undertaken  to  find  a  prodrug.  The second  paragraph  in  section  10  and  the  paragraph  spanning  pages  976-977  indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed.  Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant.  Banker (Modem Pharmaceutics)  Banker,  G.S.   et  al,   "Modem   Pharmaceutics,   3ed.",Marcel Dekker, New York, 1996,  pages  451  and  596.  The  first  sentence, third  paragraph  on page 596 states that  "extensive  development  must  be  undertaken"  to  find  a  prodrug,  f)  Wolff (Medicinal  Chemistry)  in  the  last  paragraph  on  page   975   describes   the   artisans   making
   Applicants' prodrugs as a collaborative team   of   synthetic   pharmaceutical   chemists and  metabolism experts. All would have a  Ph.D. degree  and  several  years  of  industrial  experience.
The breadth of the claims includes numerous of the hundreds of thousands of compounds of formula.
 undue experimentation will be required to  determine  a prodrug. 
          Nowhere in the specification  are  directions  given  for  preparing  the  "prodrugs"  of  the claimed compound. Since the structures of these "prodrugs" are uncertain, direction for their preparation must also be unclear. Directions to a team of synthetic  pharmaceutical chemists  and metabolism experts of how to search  for  a  "prodrug"  hardly  constitute  instructions of how to make such a compound.

The claims recite specific compounds of structural formula (I) and solvates of said compounds.    However, the specification fails to teach the preparation of solvates.  Therefore, the specification is not adequately enabled for solvates.    
Identifying a solvate requires knowledge of properties of the solvents and solutes of the instant compounds and nothing short of extensive testing (none identified) would be needed to determine if additional derivatives exist thus, such a scope as literally claimed herein is non-enabled.  
The examples presented all fail to produce a solvate.   These cannot be simply willed into existence.   As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ .2d 1190 “the specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity.   However, …. there is no evidence that such compounds exist….. the examples of the '881' patent do not produce the postulated compounds…..there is ….no evidence that such compounds even exist.”   The same circumstance appears to be true here: there is no evidence that solvates of these compounds actually exist; if they did, they would have been formed.   
          It is not the norm that one can predict with any accuracy a particular solvate form of an active compound will be more soluble, more easily handled in formulations or more bioavailable without actual testing in vivo.   The specification provides no guidance as to what type(s) are suitable for instant compounds.       
           Note Vippagunta, provided herein with this action, who flatly states on page 18, section 3.4 the following: “Predicting the formation of solvates or hydrates of a compound ------ is complex and difficult.” 
In the instant case, however, the Specification does not disclose a sufficient variety of species to reflect this variance in the genus recited by way of solvates, hydrate, stereoisomer, prodrug or polymorh.  While having written description of the elected compound and compounds identified in the Specification tables and/or examples, the Specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims such as, examples of the hydrate or solvates of the compound of claim 31.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “A compound” and then ends with the recitation “hydrates, solvates…. or polymorphs thereof”, which is vague and indefinite, as hydrates, solvates and polymorphs are various crystalline forms of a compound which are not commensurate with the scope of ‘a compound, pharmaceutically acceptable salt and prodrugs thereof’, which describes a single unit.  
	
No Claims is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        3/30/21